Citation Nr: 1431675	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-36 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the residuals of a right knee lateral meniscal tear prior to November 5, 2009, and after January 1, 2010.

2.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) and hiatal hernia prior to September 17, 2013, and in excess of 10 percent for irritable bowel syndrome (IBS), GERD, and hiatal hernia after September 17, 2013.

(The issue of entitlement to a higher percentage of disability under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1998 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran perfected his increased rating appeals in September 2010.  Appellate jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  A March 2011 rating decision assigned a temporary 100 percent rating for the Veteran's right knee disability based upon surgery necessitating convalescence under the provisions of 38 C.F.R. § 4.30 (2013) and assigned a 10 percent rating from January 1, 2010.  A May 2011 rating decision awarded an increased 20 percent rating for the right knee disability effective from January 1, 2010.  An April 2014 rating decision established service connection for IBS effective from September 17, 2013, and continued a 10 percent rating for the Veteran's predominant gastrointestinal disability under the provisions of 38 C.F.R. § 4.114 (2013).  The issues provided on the title page have been revised to reflect the matters for appellate review.

In May 2014, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were also taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims in June 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records sought and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that his service-connected right knee and gastrointestinal disabilities have increased in severity, including as a result of his use of pain relief medication, and that higher ratings are warranted.  He further contends that his GERD symptoms represent his predominant gastrointestinal disability and, in essence, that a separate disability rating is warranted for right knee arthritis.  The Board also notes that VA treatment records added to the appellate record have not been addressed by the AOJ in a supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2013).  The Board finds that further development in this case is required prior to appellate.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to the severity of his service-connected right knee disability.  The examiner must identify all manifest symptoms associated with the service-connected disability over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability.  

All necessary studies and tests, including range of motion and X-ray studies, should be conducted.  A complete rationale for all opinions expressed should be set forth in the examination report.

3.  Schedule the Veteran for an appropriate VA examination for an opinion as to the severity of his service-connected gastrointestinal disability.  The examiner must identify all manifest symptoms associated with the service-connected disability over the course of the appeal and distinguish these symptoms from any symptoms attributable to a nonservice-connected disability.  

All necessary studies and tests should be conducted.  A complete rationale for all opinions expressed should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



